Citation Nr: 1040145	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  

This matter initially came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating decision, 
by the Columbia, South Carolina, Regional Office (RO), which 
increased the evaluation for the Veteran's chronic low back 
strain from 0 percent to 20 percent, effective February 22, 2006.  
The Veteran perfected a timely appeal of the rating assigned for 
his back disorder.  Subsequently, in April 2007, the RO increased 
the evaluation for chronic low back strain from 20 percent to 40 
percent, effective February 22, 2006.  That, however, did not 
constitute a full grant of the benefits sought, so the appeal 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

On August 27, 2008, the Veteran appeared and offered testimony at 
a hearing before an Acting Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the hearing is of record.  

In December 2008, the Board denied the claim for a rating in 
excess of 40 percent for chronic low back strain.  The Veteran 
appealed this matter to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2009, counsel for the 
Veteran and the Secretary of VA filed a Joint Motion for Remand.  
An Order of the Court, dated October 5, 2009, granted the motion 
and remanded the case to the Board for compliance with directives 
specified in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected chronic low back strain.  The United States Court of 
Appeals for Veterans Claims (Court) has remanded this appeal for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a) for compliance with the instructions in the September 
2009 Joint Motion.  A determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.  

The Veteran's low back disorder is currently evaluated as 40 
percent disabling under Diagnostic Code 5237.  Under current 
rating criteria, the Veteran's chronic lumbar strain can be 
evaluated based on its orthopedic and neurological 
manifestations.  General Rating Formula for Diseases and Injuries 
of the Spine, Note (1), 38 C.F.R. § 4.71a (2010).  

The September 2009 Joint Motion indicated that, while the Board 
addressed the issue of whether a separate rating is warranted for 
any neurological impairment, it did not appear that any examiner 
has actually resolved the issue of whether the Veteran has 
neurological impairment related to his service-connected low back 
disorder.  In its December 2008 decision, the Board noted that 
service connection for neuralgia, which is usually characterized 
by a dull and intermittent pain, was denied by the RO in a 
January 2007 rating decision.  However, during a subsequent VA 
examination in January 2008, a VA examiner noted a decrease in 
sensation along the right thigh and related that recent magnetic 
resonance imaging (MRI) showed disc herniation at L3-L4 and L5-
S1, and there was significant neural foraminal stenosis and facet 
hypertrophy.  In particular, the clinical notes suggest that the 
Veteran is experiencing some sort of neuropathy that is possibly 
related to his low back disorder.  Under the circumstances, and 
in compliance with the Joint Motion, the Board finds that an 
updated VA examination is warranted to assess any neurological 
manifestations of the Veteran's service-connected low back 
disorder.  

The Veteran contends that he is unable to perform his former 
occupation as a trucker due to safety concerns relative to his 
falling asleep behind the wheel.  The Veteran also testified that 
the medication that he is given for his service-connected back 
disorder makes him drowsy and unable to work.  Unfortunately, 
there is a lack of objective medical evidence documenting the 
effects of the prescribed low back medication on his ability to 
maintain alertness or more generally on his ability to maintain 
employment.  Hence, these questions should also be addressed upon 
VA examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions: 

1.  The Veteran should be afforded VA 
orthopedic and neurologic examinations in 
order to determine the nature and severity 
of the service-connected low back disorder.  
The examiner(s) should review the claims 
file in connection with the examinations, 
and all tests, studies, and evaluations 
deemed necessary should be conducted:

a. The orthopedic portion of the 
examination report should contain the 
results of range of motion studies for the 
lumbar spine.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees of 
extension, forward flexion, left and right 
lateral flexion, and left and right 
rotation.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of flexion, extension, 
and/or rotation at which such pain begins.  
The examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
Veteran experiences functional impairments 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, and should, with respect to 
each plane of motion tested, portray these 
factors in terms of degrees of additional 
loss in range of motion (beyond that which 
is demonstrated clinically) due to these 
factors.  

b. The neurological portion of the 
examination report should identify with 
specificity the precise nerve or nerves of 
the lower extremities (if any) that are 
affected, or seemingly affected, by the 
service-connected disability of his low 
back.  For each affected nerve, the 
examiner should indicate, with respect to 
each affected extremity, whether the 
impairment is best characterized as 
neuritis, neuralgia, or paralysis.  

Finally, the examiner should provide an 
opinion as to the degree to which the 
Veteran's low back disorder interferes with 
his ability to secure and follow 
substantially gainful employment, with 
specific references to any tasks or 
activities precluded by the disorder.  

Specifically, the examiner should comment 
on the effects of any prescribed medication 
on the Veteran's ability to remain alert or 
whether such medication results in 
occupational impairment.  The examiner(s) 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefits sought, including an 
evaluation of whether the Veteran should be 
considered for an extraschedular rating 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2010).  

If it is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for the 
consideration of an extraschedular rating 
under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2010).  

3.  Thereafter, the RO should review the 
Veteran's claim for an increased evaluation 
for service-connected chronic low back 
strain.  In so doing, the RO should 
specifically address whether the Veteran's 
neurologic abnormalities, to the extent 
they are directly attributable to his 
service-connected low back pathology, 
warrant a separate rating under Note (1) of 
the General Rating Formula for Diseases and 
Injuries of the Spine.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  An appropriate period should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


